DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8-12, 14-18, and 20 remain pending in the application.  New claims 21-26 have been added.  Claims 1-7, 13, and 19 have been canceled.  Applicant’s amendments to the claims have overcome each and every rejection set forth in the Office Action mailed 16 September 2021.  Upon further consideration of the prior art references, new rejections of the amended claims are set forth in detail below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-12, 14-18, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0354624) in view of Jones (US 4,274,589).
Regarding claim 8, Liu discloses a beam system (14, see fig. 2) comprising a beam (14) configured to be coupled to an aerial vehicle (figs. 1, 2) and to a fluid dispenser (44/46/48); the aerial vehicle at least in part configured to support the beam (figs. 1, 2); a power system (74) configured to deliver energy along the beam to the aerial vehicle (par. 25, 26; figs. 5, 6); and wherein the fluid dispenser is configured to distribute a fluid toward a target surface (par. 1).  Liu does not disclose that the beam is inflatable and is configured to transition from a deflated state to an inflated state. 
Jones teaches an inflatable beam system (10, see fig. 1) comprising an inflatable beam (50, see col. 4, ln. 38-42) configured to be coupled to a vehicle (fig. 1) and to a fluid dispenser (84/86/88), the inflatable beam further configured to transition from a deflated state to an inflated state (col. 4, ln. 38-40); the vehicle at least in part configured to support the inflatable beam (fig. 1); and the fluid dispenser configured to distribute a fluid toward a target surface (fig. 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beam system of Liu to further include an inflatable beam that is configured to transition from a deflated state to an inflated state, as taught by Jones, since this was known to provide a virtually wind-free volume into which the spray from the fluid dispenser is directed (see Jones, col. 5, ln. 2-4).  
Regarding claim 9, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a control system (120) configured to control the distribution of the fluid toward the target surface (par. 27).
Regarding claim 10, Liu in view of Jones discloses the inflatable beam system of claim 8, and Jones further teaches wherein the inflatable beam is configured to increase in rigidity when transitioned from the deflated state to the inflated state (col. 4, ln. 45-48).
Regarding claim 11, Liu in view of Jones discloses the inflatable beam system of claim 8, and Jones further teaches comprising a control system (24/62/64) configured to deflate the inflatable beam (col. 4, ln. 39-41; fig. 3) - when fan 24 is off the beam will deflate due to the openings 62/64).
Regarding claim 12, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a coupling structure (52A/52B) coupled to the inflatable beam (fig. 5), the coupling structure including a moveable joint (106A/106B/112); and the moveable joint configured to position the inflatable beam (par. 26).
Regarding claim 14, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a first coupling structure (52A) and a second coupling structure (52B); the inflatable beam having a first end and a second end (fig. 2); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial vehicle coupled to the second coupling structure (fig. 2).
Regarding claim 15, Liu discloses a beam system (14, see fig. 2) comprising a beam (14) configured to be coupled to an aerial vehicle (figs. 1, 2) and to a power source (74); a fluid delivery system (44/46/48) configured to deliver fluid from a fluid source (76), along the beam, to a fluid delivery nozzle (48, see par. 1, 3, 20, and 26); and wherein the power source is configured to distribute power along the beam toward a target location (par. 25, 26; figs. 5, 6).  Liu does not disclose that the beam is inflatable and is configured to transition from a deflated state to an inflated state. 
Jones teaches an inflatable beam system (10, see fig. 1) comprising an inflatable beam (50, see col. 4, ln. 38-42) configured to be coupled to a vehicle (fig. 1) and to a fluid delivery system configured to deliver fluid from a fluid source, along the inflatable beam, to a fluid delivery nozzle (84/86/88, see col. 4, ln. 27-31 and 34-35; fig. 3); and the inflatable beam further configured to transition from a deflated state to an inflated state (col. 4, ln. 38-40).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beam system of Liu to further include an inflatable beam that is inflatable and is configured to transition from a deflated state to an inflated state, as taught by Jones, since this was known to provide a virtually wind-free volume into which the spray from the fluid dispenser is directed (see Jones, col. 5, ln. 2-4).
Regarding claim 16, Liu in view of Jones discloses the inflatable beam system of claim 15, and further comprising a control system (120) configured to control the distribution of a fluid toward a target surface (par. 27).
Regarding claim 17, Liu in view of Jones discloses the inflatable beam system of claim 15, and Jones further teaches the inflatable beam is configured to increase in rigidity when transitioned from the deflated state to the inflated state (col. 4, ln. 45-48).
Regarding claim 18, Liu in view of Jones discloses the inflatable beam system of claim 15, and Jones further teaches comprising a control system (24/62/64) configured to deflate the inflatable beam (col. 4, ln. 39-41; fig. 3) - when fan 24 is off the beam will deflate due to the openings 62/64).
Regarding claim 20, Liu in view of Jones discloses the inflatable beam system of claim 15, and further comprising a first coupling structure (52A) and a second coupling structure (52B); the inflatable beam having a first end and a second end (fig. 2); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial vehicle coupled to the second coupling structure (fig. 2).
Regarding claim 25, Liu in view of Jones discloses the inflatable beam system of claim 15, and further wherein the fluid dispenser comprises a fluid conduit (92) extending from a first end of the inflatable beam to a second end of the inflatable beam through the inflatable beam (par. 26; fig. 6).
Regarding claim 26, Liu in view of Jones discloses the inflatable beam system of claim 15, and further wherein the power system comprises an electrical conductor disposed within the inflatable beam and the electrical conductor is configured to deliver electricity from a power source to the aerial vehicle (par. 24).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jones and further in view of Rainey et al. (US 3,759,330).
Regarding claim 21, Liu in view of Jones discloses the inflatable beam system described regarding claim 8, but does not disclose further comprising a fluid source located on the ground, and wherein a first input end of the fluid dispenser is in fluid communication with the fluid source.  
Rainey teaches an aerial vehicle (35) comprising a beam (33) supported by the aerial vehicle and to a fluid dispenser (39, see fig. 1), wherein the fluid dispenser is configured to distribute a fluid toward a target surface (fig. 1, 3); and a fluid source (17) located on the ground (fig. 1), and wherein a first input end of the fluid dispenser is in fluid communication with the fluid source (fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable beam system of Liu in view of Rainey to further comprise a fluid source located on the ground, and wherein a first input end of the fluid dispenser is in fluid communication with the fluid source, as taught by Rainey, since this would provide a significantly larger fluid source than the onboard fluid source of the system of Liu in view of Jones.      
Regarding claim 22, Liu in view of Jones and Rainey discloses the inflatable beam system described regarding claim 21, and Rainey further teaches wherein the fluid source is an in-ground source of water (fig. 1).
Regarding claim 23, Liu in view of Jones and Rainey discloses the inflatable beam system described regarding claim 21, and Rainey further teaches wherein the fluid source comprises a reservoir of fluid (fig. 1).
Regarding claim 24, Liu in view of Jones and Rainey discloses the inflatable beam system described regarding claim 21, and Rainey further teaches further comprising a pump (13) configured to transfer water from the fluid source to the fluid dispenser (fig. 1).
Response to Arguments
Applicant's arguments have been considered but are moot because the arguments do not apply to the interpretations of the prior art being used in the current rejection.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752